DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klotten (US PGPub No. 2008/0100058) in view of ‘499 (GB 1493499 A).
Regarding claim 11, Klotten discloses a heat exchanger (Figs. 2, 5a and 5b) comprising:
(a) a fluid conductor comprising a heat exchange tubing (heat exchanger pipe 4) comprising a lumen (internal bore of the pipe 4), a first end (pipe end 15 at cover plate 2), an outer surface (outer surface of the pipe 4), and a first sealing ring (17) disposed about said outer surface at said first end; and
(b) a first connecting tubing (cover plate 2 having a tubular connection) comprising a lumen (internal bore of the plate 2) and a connecting end (a wider end of the internal bore, see annotated figure below),
wherein a connection is formed at said first end of said heat exchange tubing (the end of tube 4 shown in Fig. 5b), said connection consisting of said fluid conductor and said first connecting tubing (both cover plate 3 and pipe 4), said connecting end consisting of a portion of said lumen of said first connecting tubing (the wider end of the internal bore is a portion of the lumen shown in the annotated figure below), wherein said first end of said heat exchange tubing is configured for insertion into said portion of said lumen of said first connecting tubing such that said first sealing ring comes in sealing engagement with said first connecting tubing and said heat exchange tubing (the tubular connection in cover plate 2 connects the pipe 4 with sealing rings 17, see Fig. 5a or 5b) to thereby form a floating connection between said heat exchange tubing at said first end and said first connection tubing while said heat exchanger is in use (“floating connection” is understood as a pipe connection that is not permanently joined, i.e. not welded or brazed. The pipe 4 and the bore in plate 2 are not permanently joined but is suspended by the O-ring 17, which is a “floating connection” as currently understood; and the pipe 4 and plate 2 are connected so that allows a fluid to flow within when the heat exchanger is in use), said floating connection allowing relative movement between said heat exchange tubing and said first connecting tubing when said heat exchange tubing expands or contracts along at least its length when subjected to thermal fluctuations (since the pipe 4 and the internal bore of the plate 2 are not permanently joined, the connection allows lengthwise movement between pipe 2 and plate 2 due to thermal fluctuations and is allowed to move relatively at the connection at the sealing ring) and a fluid flow is confined within a lumen formed of said lumen of said first connecting tubing and said lumen of said heat exchange tubing (the bores in pipe 4 and the cover plate 2 are connected so a fluid is confined within the connection).

    PNG
    media_image1.png
    448
    526
    media_image1.png
    Greyscale

Klotten fails to explicitly disclose said lumen of said first connecting tubing comprising a single diameter.
‘499 discloses said lumen of said first connecting tubing (sleeve 23, where tubes with sealing ring 22c connects to) comprising a single diameter (the sleeve 23 has a simple cylindrical bore 23a having a constant diameter).
Compared to the cover plate 2 of Klotten having different diameters (a bore with smaller diameter which limits an insertion length of the pipes 4 and a larger diameter bore in connecting area 19), the modification in view of ‘499 modifies the bores with different diameters into a single bore with single diameter of pipe 4 so that the length of insertion of the pipe 4 can be freely adjusted in the bore or lumen of the cover plate 2. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided said lumen of said first connecting tubing comprising a single diameter in Klotten as taught by ‘499 in order to freely adjust the insertion length of the pipes 4.
Regarding claim 12, Klotten further discloses wherein said heat exchange tubing further comprises a central axis (an axis of the pipe 4) and a groove (groove on pipe 4 for O-ring 17) disposed about said central axis on said outer surface of said heat exchange tubing on said first end (the groove is provided about the axis of the pipe 4), said groove configured for receiving and retaining said first sealing ring in place to prevent relative motion of the first sealing ring relative to said heat exchange tubing (the inner half of the O-ring 17 is retained within the groove on pipe 4 so that the movement of the O-ring 17 about the pipe 4 is prevented).
Response to Arguments
Applicant’s arguments with respect to claim(s) 11-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Currently, claims 11-12 are rejected over Klotten (US PGPub No. 2008/0100058) in view of ‘499 (GB 1493499 A).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOR K LING whose telephone number is (571)272-8752. The examiner can normally be reached Monday through Friday, 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.K.L/Examiner, Art Unit 3763   

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763